department of the treasury internal_revenue_service te_ge eo examinations commerce street mc4920dal dallas tx tax_exempt_and_government_entities_division release number release date uil code date sep person to contact identification_number contact telephone number in reply refer to last date for filing a petition with the tax_court certified mail - return receipt requested dear a final to your exempt status under section this i sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx adverse determination_letter as our adverse determination was made for the following reasons you are not described in sec_501 of the code because you are not operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and treasury regulations section activities that you do c -1 c the exempt purposes specified in section accomplish one or more of c and sec_1_501_c_3_-1 not engage primarily in contributions to your organization are internal_revenue_code no longer deductible under section of the you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition filed under sec_7428 of the internal_revenue_code for declaratory_judgment be if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you may write to the courts at the following united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc that the taxpayer_advocate_service i'as can help protect your taxpayer rights we can offer help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your tax problem with the irs if you qualify for assistance which is always free we will do everything possible to help you visit taxpayer_advocate its gov or call an independent organization within the irs is we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director eo examinations enclosures publication department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers phone number fax number manager's name id number manager's contact number phone number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we’ il issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit 886-a form rev date explanations of items name of taxpayer tax identification_number 12-31-20xx year period ended issues whether recognition of exempt status under internal_revenue_code sec_501 for should be revoked in the event that has more than an insubstantial part of its activities not furthering exempt purposes and a substantial part of its activities furthers a commercial purpose has not established that it operates to serve public interests but rather serves the private purposes of its founders and net_earnings have inured to its founders failed to maintain adequate_records as provided by sec_6001 facts application_for exemption was formed as a qualified charitable_trust in may of year 20xx it will be operated exclusively as a grant-making foundation as defined in sec_4942 and will make grants to other qualified c public charity organizations records are to be maintained and evidenced with resolutions applications notes letters and other appropriate documentation to ensure proper administration and management no part of the net_earnings shall inure or be payable for the benefit of any private individual and the trustees shall not engage in self dealing as defined in sec_4941 of the irc funding will come from the trustees no bylaws were adopted stated it had no business relationship with the trustees upon dissolution assets shall be distributed for exempt purposes within the meaning of sec_501 of the irc or distributed to the government for a public purpose are the sole trustees and was recognized by irs for exemption under sec_501 of the irc effective june 20xx and was determined to be a private_foundation with contributions deductible under sec_170 of the irc form_990-pf returns and reported activities describes its activities as counseling attached to its forms 990-pf for years 20xx through 20xx a statement titled application submission information which names as and as applicant name filed forms 990-pf return of private_foundation for the years 20xx through 20xx ended december these show in part the following form 886-a department of the treasury-internal revenue service publish no irs gov catalog number 20810w page _ schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number 12-31-20xx year period ended income listed as contribution revenue in year 20xx this included dollar_figurexx xxx paid from e in year 20xx of the dollar_figurexx xxx deducted from gross_sales dollar_figurexx xxx was paid as marketing fees to account receivable increased to dollar_figurexx xxx and cash dropped by dollar_figurexx xxx in year 20xx another receivable of dollar_figurex xxx due from disqualified persons was added in the year 20xx the amount was increased to dollar_figurex xxx in year 20xx the founder’s home was donated to aninvestment asset was purchased in year 20xx and sold at a loss in year 20xx in year 20xx e e e the below chart reflects the activities reported on forms 990-pf forms 990-pf 20xx 20xx 20xx 20xx 20xx 20xx year gross_sales less cogs contributions other income total income 20xx sxx xxx -sxx xxx sxx xxx sxx xxx sx xxx sxxx xxx sxx xxx sx s sxxx sxx xxx sxxx xxx sx xxx sx xxx sxxx xxx sxx xxx sx xxx sx xxx -sx xxx travel meetings sx xxx sx xxx sx xxx sx xxx advertising occupancy misc currency fees depreciation contributions paid sx xxx sx xxx sx xxx sx xxx sx xxx sx xxx sxxx sx xxx total expenses sxxxx sx xxx real_estate tax dollar_figurex sx sxxx xxx sxx xxx sxx xxx sxx xxx sxx xxx sxx xxx sx xxx sx xxx sx xxx sx xxx sx xxx sx xxx sx xxx sx xxx sx xxx other sx sxxx sxxxx sxxx sxxxx sxxx sxxxxx 5x sx forms and documentation activities donation of personal_residence reported the founder’s personal_residence valued at dollar_figurexxx xxx as donated to located at by the residence is reported as a form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items year period ended tax identification_number name of taxpayer 12-31-20xx form_990-pf and is shown as asset on all donation received on june 20xx on filed subsequent returns through year 20xx titie of personal residence- court case a court case recorded between acting as an agent for as successor-in interest to as trustee for the certificate holders of as plaintive versus defendants and and the case is about correcting a forged deed of reconveyance of the property described as filed a complaint asserting five causes of action declaratory_judgment quiet title to real_property cancelation of the alleged fraudulent instruments fraud and slander of title on february 20xx on september 20xx and secured the note by executing a deed_of_trust encumbering real_property located at executed a promissory note for dollar_figurexxx xx to succeeded servicing and is now the servicer with respect to the note the note and deed were sold to the court found that of the property and that the property described as and were not bona_fide purchasers was fraudulently reconveyed to and that full interest in the property remains vested in the plaintiff as successor to servicing business and defendants on november 20xx stipulation with the court wherein those defendants agreed that claims alleged in the complaint declaratory_judgment to quiet title and to cancel the alleged fraudulent instruments on december 20xx without prejudice with regard to provided notice to the court that it would dismiss other claims was entitled to judgment on three and and and filed a e see attachment for the court document dated february 20xx irs examination interview during the irs interview that reconveyance of their residence to agreed that the decision of the court see above was correct and was not bona_fide was probably from income earned from his sales of vacation rentals he is the owner of could not remember what the source of the income reported on forms 990-pf but that it stated the had not solicited donations from the public and that all income was from him form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 12-31-20xx expenses were partly for real_estate_taxes and insurance for the stated the residence and that he did not allocate the expenses among personal business and exempt usage the office in the home that was used for research is also used for personal and business use could not remember what transaction caused the receivables of dollar_figurexx xxx and dollar_figurex xxx he was sure that the he will research for the explanation for the receivables had not provided money to any other entity at any time stated the activities of the organization were for research for developing an all-inclusive community where persons with challenges could live and work but the project never got off the ground the for has had no activities for the last few years while the application submission information was attached to the forms 990-pf stated has not distributed any grants during its existence of the documents requested by the examiner a copy of the irs letter of determination and the trust documents the bank account but was unsure of the date was only unable to locate one bank statement stated they had closed explained that he initially attended a conference that provided general information on starting exempt_organizations set of documents for starting an exempt_organization that was available at the interview stated the set of documents were not used as part of template for meeting minutes which states in part that preservation of the founder’s assets for maintaining the families security and that could best be provided by was endorsed trust agreement was made may 20xx this was part of a application the documents include a was created for the purpose of the formulated by the and that the by more than xxx chief and associate justices of the state supreme courts as a clear teachable definition of the american way of life proven guilty right for going into business - right to make a profit and right for bargaining for goods and services in a free market rights are listed including right for trial by jury - innocent until law internal_revenue_code irc exempt_purpose sec_501 provides that an organization described in sec_501 is exempt from income_tax the code sec_501 exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items year period ended tax identification_number name of taxpayer 12-31-20xx sec_501 states corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_a_-1 the inurement prohibition provision of sec_501 is designed to prevent the siphoning of charitable receipts to insiders of the charity 165_f3d_1173 cir regulations and revenue rulings exempt_purpose private benefit and inurement sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 326_us_279 sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest prohibited private interests include those of unrelated third in kj's fund raisers v commissioner t c memo aff'd u s app lexis 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_5 schedule number or exhibit form 886-a rev date explanations of items year period ended tax identification_number name of taxpayer 12-31-20xx activities resulted in a substantial private benefit to its founders the founders of the organization were the sole owners of kj's place a lounge at which alcoholic beverages were served the founders served as officers of the organization and at times also controlled the organization’s board the that the founders exercised substantial influence over the affairs of the organization the organization's business consisted of selling lucky or similar instant win lottery tickets to patrons of kj's place the organization derived most of its funds from its lottery ticket sales the organization solicited no public donations the lottery tickets were sold during regular business hours by the owners of the lounge and their employees from the proceeds of the sales of the lottery tickets the organization made grants to a variety of charitable organizations activity the tax_court nevertheless upheld the commissioner's denial of exemption to the organization on the ground that the organization’s operation resulted in more than incidental private benefit the tax_court held and the second circuit affirmed that a substantial purpose of kj's activities was to benefit kj’s place and its owners by attracting new patrons by way of lottery ticket sales to kj's place and by discouraging existing customers from abandoning ku's place in favor of other lounges where such tickets were available thus the organization was not operated exclusively for exempt purposes within the meaning of sec_501 although supporting charitable organizations may be a charitable court found and an organization operated for private benefit purposes should not be recognized as exempt under sec_501 of the code 71_tc_1067 the court stated that the fact that the organization’s rights were dependent upon its tax-exempt status showed the likelihood that the for-profit entities were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations recordkeeping sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_7603 provides that for the purposes of ascertaining the correctness of any return making a return where none has been made determining the liability of any person for any internal revenue tax the secretary is authorized to examine any books papers records or other data which may be relevant to such inquiry regulations sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page _6 schedule number or exhibit form 886-a rev date explanations of items name of taxpayer 12-31-20xx establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 tax identification_number year period ended regulations sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law regulations sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status government’s position has more than an insubstantial part of its activities not furthering exempt purposes and a substantial part of its activities furthers a commercial purpose sec_501 provides for the exemption from federal_income_tax of organizations organized and operated exclusively for exempt purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose see sec_1_501_c_3_-1 is like kj's fund raisers v commissioner where its activities resulted in a substantial private benefit to its founders the primary beneficiaries here are the founders and sole trustees utilized its funds to pay for personal and business and expenses of the founders o received recognition of exemption from federal_income_tax based on its claims of granting funds to exempt_organizations while attachments to its forms 990-pf indicated an on-going grant program specified donations received and grants made by any organization except for the value of expenses paid to benefit the founders personally also the donations listed on prior returns appear to have been compensation_for the founder’s separate business services and property reportable and taxable on his personal tax_return has not provided funding to inurement is prohibited by the irc in general this is the unjust payment of money as in the case of disbursements of operates to funds to the founders for their personal gain form 886-a department of the treasury-internal revenue service publish no irs gov catalog number 20810w page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 12-31-20xx net_earnings have inured to its founders serve the private purposes of its founders and has an non-exempt is like with better business bureau of washington d c inc purpose and based on the president's benefit to his for-profit businesses an underlying commercial motive o o o expenses paid include expenses of the founders’ business and personal activities while continuing to the founders fraudulently recorded a transfer of their home to live there the bank held the founders’ promissory note of dollar_figurexxx xxx and the founders defaulted on that note prior to the founders’ transactions structured to donate title of their home to itis the agent’s position that the fraudulent transfer to intended to allow the founder’s to avoid repayment of their personal debt to the bank thus shows the likelihood that the founders were trading on hawaii v commissioner appears to have been exempt status see _est of failed to maintain adequate_records as provided by sec_6001 records provided were not sufficient for ascertaining the correctness of return or activities was unable to locate documents sufficient to show record of their activities while its form_990-pf reflected various expenses paid and a bank balance receivables due from unidentified and disqualified persons and a real-estate asset records to support these transactions was unable to locate taxpayer’s position the taxpayer has agreed to signed form_6018 consent to propose action - sec_7428 agreeing with the government's proposition of revocation of exemption effective january 20xx conclusion does not qualify for exemption under sec_501 because it failed to establish that it was organized and operated exclusively to achieve a purpose that is described under that irc section its net_earnings inured to the benefit of private individuals and more than an insubstantial part of its activities furthered private purposes rather than purposes described in sec_501 was unable to demonstrate the claims it made on its application_for exemption has not established that its primary benefits are to the public in fact all substantiated activities show the primary benefit is intended toward the founders who utilized move personal assets into facts support that for years beginning in year 20xx from that represented in its form_1023 in relation to the business_expenses paid_by operates in a manner indistinguishable from commercial enterprises available to the public and utilize it funds for their personal and business_expenses the operated in a manner materially different exempt status to fraudulently _it publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer accordingly it is determined that exempt from income_tax under sec_501 effective january 20xx 12-31-20xx is not an organization described in sec_501 and is not tax identification_number year period ended it is also the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 for the foregoing reasons revocation of exempt status is proposed the government proposes that the revocation be effective retroactively to january 20xx because you formed your organization as a_trust form_1041 or other proper tax forms for the trust should be filed for the tax periods ending on or after january 20xx note once a private foundation’s exempt status is revoked it is considered a taxable private_foundation until it terminates its private_foundation_status under the provisions sec_507 of the irc it must continue to file form_990-pf and pay any applicable private_foundation_excise_taxes calculated on form until termination in addition to the trust tax_return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period for information on termination of private_foundation_status irm and sec_507 publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page
